PER CURIAM. Appellant seeks review of a final administrative decision of the University of Florida, College of Medicine—Jacksonville, to terminate him from its oral and maxillofa-cial surgery residency program. This decision is reviewable by petition for writ of certiorari filed with the appropriate circuit court. See Decker v. University of West Fla., 85 So.3d 571 (Fla. 1st DCA 2012) (holding that review of quasi-judicial decision of administrative body not subject to the Administrative Procedure Act is by petition for writ of certiorari to the circuit court). Appellant has initiated review by petition for writ of certiorari in the Eighth Judicial Circuit in and for Alachua County. Review is pending in case number 2017 CA 2390. Accordingly, Appellee’s motion to dismiss, filed on July 25, 2017, is granted, and this appeal is dismissed. LEWIS, ROWE, and RAY, JJ., CONCUR.